                                           Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       XIAOMEI WANG,                                     Case No. 19-cv-03919-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: CROSS-MOTIONS FOR
                                                 v.                                          SUMMARY JUDGMENT
                                   9

                                  10       ANDREW SAUL,                                      Re: Dkt. Nos. 18, 21
                                                        Defendant.
                                  11

                                  12          Xiaomei Wang seeks social security benefits for physical and mental impairments
Northern District of California
 United States District Court




                                  13   including fibromyalgia, generalized arthralgia and myalgia, abdominal and epigastric pain,

                                  14   bilateral hand weakness and pain, memory problems, anger problems, mood swings, an

                                  15   unspecified anxiety disorder, and an unspecified depressive disorder. (See Administrative Record

                                  16   (“AR”) 37-38.) Pursuant to 42 U.S.C. § 405(g), Plaintiff filed this lawsuit for judicial review of

                                  17   the final decision by the Commissioner of Social Security (“Commissioner” or “Defendant”)

                                  18   denying her benefits claim. (Dkt. No. 1.)1 Before the Court are Plaintiff’s and Defendant’s

                                  19   motions for summary judgment.2 (Dkt. Nos. 18 & 21.) Because the Administrative Law Judge’s

                                  20   (“ALJ’s”) determination that Plaintiff’s diagnosed fibromyalgia is not a medically determinable

                                  21   impairment constitutes reversible error, the Court GRANTS Plaintiff’s motion, DENIES

                                  22   Defendant’s cross motion, and REMANDS for further proceedings.

                                  23                                            BACKGROUND

                                  24          Plaintiff filed an application for disability benefits under Title II of the Social Security Act

                                  25   (the “Act”) on December 8, 2014, alleging a disability onset date of December 31, 2007. (AR

                                  26
                                  27
                                       1
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                       2
                                  28     Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 2, 10, 15.)
                                          Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 2 of 18




                                   1   279-287.) Her application was denied both initially and upon reconsideration. (AR 160, 165.)

                                   2   Plaintiff then submitted a written request for a hearing before an ALJ, and her hearing was held

                                   3   before ALJ Arthur Zeidman on November 2, 2016. (AR 60.) This hearing was postponed so

                                   4   Plaintiff could obtain representation and see an independent consultative physician. (AR 76.)

                                   5   After obtaining an attorney, another hearing was held on March 7, 2017. (AR 78.) Because

                                   6   Plaintiff is a Mandarin speaker and her interpreter was unable to attend the entire hearing, the ALJ

                                   7   conducted a final hearing on March 22, 2017. (AR 104-106, 108.) On May 24, 2017, The ALJ

                                   8   issued a decision finding that Plaintiff was not disabled. (AR 34.) The ALJ found that Plaintiff

                                   9   had the severe impairments of generalized arthralgia and myalgia, abdominal and epigastric pain,

                                  10   and muscle weakness and pain in her bilateral hands, but that she did not have an impairment or

                                  11   combination of impairments that met or medically equaled one of the listed impairments in 20

                                  12   C.F.R. § 404, Subpart P, Appendix 1. (AR 37-38.) The ALJ then determined that Plaintiff had the
Northern District of California
 United States District Court




                                  13   residual functional capacity (“RFC”) to perform light work with certain limitations. (AR 39.) The

                                  14   ALJ concluded that Plaintiff was not disabled because she was capable of performing past relevant

                                  15   work that did not require the performance of work-related activities precluded by her RFC. (AR

                                  16   42.)

                                  17          Plaintiff filed a request for review of the ALJ’s decision and the Appeals Council denied

                                  18   review of the ALJ’s decision on January 14, 2019. (AR 7-11, 20.) Plaintiff then sought review in

                                  19   this Court. (Dkt. No. 1.) In accordance with Civil Local Rule 16-5, the parties filed cross-motions

                                  20   for summary judgment. (Dkt. Nos. 18 & 21), which are now ready for decision without oral

                                  21   argument.

                                  22                                        ISSUES FOR REVIEW

                                  23                  1. Did the ALJ err in failing to find that Plaintiff’s fibromyalgia or mental

                                  24                      impairments constituted medically determinable severe impairments?

                                  25                  2. Did the ALJ err in his evaluation of Plaintiff’s subjective pain symptom

                                  26                      testimony?

                                  27                  3. Did the ALJ err in weighing Plaintiff’s medical opinion evidence?

                                  28
                                                                                        2
                                          Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 3 of 18




                                   1                                          LEGAL STANDARD

                                   2          A claimant is considered “disabled” under the Social Security Act if she meets two

                                   3   requirements. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

                                   4   First, the claimant must demonstrate “an inability to engage in any substantial gainful activity by

                                   5   reason of any medically determinable physical or mental impairment which can be expected to

                                   6   result in death or which has lasted or can be expected to last for a continuous period of not less

                                   7   than 12 months.” 42 U.S.C § 423(d)(1)(A). Second, the impairment or impairments must be

                                   8   severe enough that she is unable to do her previous work and cannot, based on age, education, and

                                   9   work experience “engage in any other kind of substantial gainful work which exists in the national

                                  10   economy.” 42 U.S.C. § 423(d)(2)(A). To determine whether a claimant is disabled, an ALJ is

                                  11   required to employ a five-step sequential analysis, examining: (1) whether the claimant is

                                  12   engaging in “substantial gainful activity”; (2) whether the claimant has a severe “medically
Northern District of California
 United States District Court




                                  13   determinable physical or mental impairment” or combination of impairments that has lasted for

                                  14   more than 12 months; (3) whether the impairment “meets or equals” one of the listings in the

                                  15   regulations; (4) whether, given the claimant’s RFC, the claimant can still do her “past relevant

                                  16   work”; and (5) whether the claimant “can make an adjustment to other work.” Molina v. Astrue,

                                  17   674 F.3d 1104, 1110 (9th Cir. 2012); see also 20 C.R.F. §§ 404.1520(a), 416.920(a).

                                  18          An ALJ’s “decision to deny benefits will only be disturbed if it is not supported by

                                  19   substantial evidence or it is based on legal error.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

                                  20   2005) (internal quotation marks and citation omitted). “Substantial evidence means such relevant

                                  21   evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (internal

                                  22   quotation marks and citation omitted). “Where evidence is susceptible to more than one rational

                                  23   interpretation, it is the ALJ's conclusion that must be upheld.” Id. In other words, if the record

                                  24   “can reasonably support either affirming or reversing, the reviewing court may not substitute its

                                  25   judgment for that of the Commissioner.” Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519, 523 (9th

                                  26   Cir. 2014) (internal quotation marks and citation omitted). However, “a decision supported by

                                  27   substantial evidence will still be set aside if the ALJ does not apply proper legal standards.” Id. A

                                  28   court “must consider the entire record as a whole, weighing both the evidence that supports and
                                                                                         3
                                            Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 4 of 18




                                   1   the evidence that detracts from the Commissioner’s conclusion, and may not affirm simply by

                                   2   isolating a specific quantum of supporting evidence.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th

                                   3   Cir. 2017).

                                   4                                              DISCUSSION

                                   5           Plaintiff asserts that the ALJ’s Step Two findings regarding her fibromyalgia and mental

                                   6   impairments were unsupported by substantial evidence, that the ALJ failed to provide clear and

                                   7   convincing reasons for discrediting her subjective pain symptom testimony, and that the ALJ erred

                                   8   in his evaluation of the medical opinions. (Dkt. No. 18 at 2.) The Court agrees.

                                   9   I.      Step-Two Determinations Regarding Fibromyalgia and Mental Impairments

                                  10           It is the claimant’s burden to demonstrate the existence of a medically determinable

                                  11   impairment through medical evidence. Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (“The

                                  12   Secretary . . . has express statutory authority to place the burden of showing a medically
Northern District of California
 United States District Court




                                  13   determinable impairment on the claimant.”); see also 20 C.F.R. § 404.1508 (providing that

                                  14   claimant must establish existence of medically determinable impairment from “medically

                                  15   acceptable clinical and laboratory diagnostic techniques”). The Ninth Circuit has recognized,

                                  16   however, that the step-two inquiry is a “de minimis screening device to dispose of groundless

                                  17   claims.” Edlund v. Massanari, 253 F.3d 1152, 1158 (9th Cir. 2001) (internal quotation marks and

                                  18   citation omitted).

                                  19           A. Fibromyalgia

                                  20           Plaintiff challenges the ALJ’s finding that Plaintiff’s diagnosed fibromyalgia is “not a

                                  21   medically determinable impairment” on the grounds that the record did not provide the ALJ with

                                  22   substantial evidence to support this conclusion. ( See AR 37 (citing Social Security Ruling

                                  23   (“SSR”) 12-2P.) The Court agrees.

                                  24           “Fibromyalgia is a rheumatic disease that causes inflammation of the fibrous connective

                                  25   tissue components of muscles, tendons, ligaments, and other tissue.” Revels v. Berryhill, 874 F.3d

                                  26   648, 656 (9th Cir. 2017) (internal quotation marks and citation omitted). Symptoms include

                                  27   “chronic pain throughout the body, multiple tender points, fatigue, stiffness, and a pattern of sleep

                                  28   disturbance that can exacerbate the cycle of pain and fatigue associated with [the] disease.”
                                                                                         4
                                          Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 5 of 18




                                   1   Benecke v. Barnhart, 379 F.3d 587, 590 (9th Cir. 2004). Individuals suffering from fibromyalgia

                                   2   have normal “muscle strength, sensory functions, and reflexes.” Revels, 874 F.3d at 656. Further,

                                   3   “there are no laboratory tests to confirm the diagnosis.” Benecke, 379 F.3d at 590. Fibromyalgia

                                   4   is thus “diagnosed entirely on the basis of patients’ reports of pain and other symptoms.” Id.

                                   5                  The Social Security Administration’s Ruling 12-2P governs the evaluation of

                                   6   fibromyalgia. Revels, 874 F.3d at 656 n.2. The Ruling states that the SSA will find that a claimant

                                   7   has a medically-determined impairment of fibromyalgia if a physician has diagnosed the claimant

                                   8   with fibromyalgia, (2) the diagnosing physician’s provides evidence that meets at least one of two

                                   9   sets of criteria set forth in the Ruling, and (3) the diagnosis is not inconsistent with other record

                                  10   evidence. SSR 12-2P, 2012 WL 3104869 *2 (July 12, 2012). With respect to the two sets of

                                  11   criteria, the Ninth Circuit has explained:

                                  12                  [SSR 12-2P] provides two sets of criteria for diagnosing the condition,
Northern District of California
 United States District Court




                                                      based on the 1990 American College of Rheumatology Criteria for the
                                  13                  Classification of Fibromyalgia and the 2010 American College of
                                  14                  Rheumatology Preliminary Diagnostic Criteria. [SSR 12-2P, at *2.]

                                  15                  Pursuant to the first set of criteria, a person suffers from fibromyalgia
                                                      if: (1) she has widespread pain that has lasted at least three months
                                  16                  (although the pain may “fluctuate in intensity and may not always
                                                      be present”); (2) she has tenderness in at least eleven of eighteen
                                  17
                                                      specified points on her body; and (3) there is evidence that other
                                  18                  disorders are not accounting for the pain. Id. at *2-3.
                                                      (The 1990 ACR Criteria).
                                  19
                                                      Pursuant to the second set of criteria, a person suffers from fibromyalgia
                                  20                  if: (1) she has widespread pain that has lasted at least three months
                                                      (although the pain may “fluctuate in intensity and may not always
                                  21
                                                      be present”); (2) she has experienced repeated manifestations of six or more
                                  22                  fibromyalgia symptoms, signs, or co-occurring conditions, “especially
                                                      manifestations of fatigue, cognitive or memory problems (“fibro fog”),
                                  23                  waking unrefreshed, depression, anxiety disorder, or irritable bowel
                                                      syndrome”; and (3) there is evidence that other disorders are not
                                  24                  accounting for the pain. (The 2010 ACR Criteria).
                                  25

                                  26          Revels, 874 F.3d at 656-57.

                                  27          As the ALJ recognized, Plaintiff’s treating physician Dr. Law diagnosed Plaintiff with

                                  28   fibromyalgia. (AR 37.) The ALJ’s next consideration then, was whether the record provided

                                                                                          5
                                          Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 6 of 18




                                   1   evidence that satisfied at least one of the two sets of criteria set forth in SSR 12-2P. The ALJ

                                   2   concluded at this step that the evidence did not satisfy either the 1990 or 2010 ACR Criteria, and

                                   3   therefore Plaintiff did not establish the existence of fibromyalgia as a medically determinable

                                   4   impairment. (AR 37-38.)

                                   5          The ALJ’s determination regarding Plaintiff’s failure to satisfy either the 1990 or 2010

                                   6   ACR Criteria is not supported by substantial evidence. The record demonstrates that Plaintiff

                                   7   meets the 1990 ACR Criteria’s requirements. Revels, 874 F.3d at 656-57. First, Dr. Law

                                   8   determined that Plaintiff had a history of widespread pain that lasted for at least three months.

                                   9   (AR 510.) In his Fibromyalgia Medical Assessment Form, Dr. Law noted that Plaintiff

                                  10   experienced multi-joint pain without redness or swelling, recurrent and severe headaches, diffuse

                                  11   muscle pain, leg cramps, muscle pain, sore throat, chronic pain, and carpal tunnel syndrome. (AR

                                  12   510.) Dr. Law’s treatment notes support this assessment. Dr. Law began treating Plaintiff in
Northern District of California
 United States District Court




                                  13   January 2014; he saw Plaintiff approximately once a month— more frequently at certain times as

                                  14   her symptoms recurred—and completed his Fibromyalgia Medical Assessment Form on February

                                  15   11, 2015. (AR 504, 510.) This period of treatment exceeds three months. Throughout his course

                                  16   of treating Plaintiff, Dr. Law’s treatment records indicate that Plaintiff suffered hand pain, chronic

                                  17   sensitivities, general osteoarthritis, multiple area pain, edema, osteoporosis, multiple joint

                                  18   tenderness, joint pain, and all joint tenderness. (AR 457-471, 521-526.) Dr. Law’s February 11,

                                  19   2015 RFC Form additionally noted that Plaintiff had multiple joint pain involving all joints in all

                                  20   extremities, morning stiffness of muscles, an inability to turn her head fully, and swelling of finger

                                  21   joints in both hands. (AR 504.)

                                  22          Second, Dr. Law determined that Plaintiff had tender points in at least 11 of 18 specified

                                  23   points on her body as required by SSR 12-2P. In fact, in his Fibromyalgia Medical Assessment

                                  24   Form, Dr. Law determined that all possible tender points were positive for pain upon digital

                                  25   palpitation. (AR 511.)

                                  26           Finally, Dr. Law determined that no other disorders were the cause of Plaintiff’s pain.

                                  27   (AR 512.) Dr. Law ordered Plaintiff to undergo a series of blood tests and panels, to wear a heart-

                                  28   monitoring holster monitor, to undergo a DXA bone density scan, and other tests that evaluated
                                                                                          6
                                          Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 7 of 18




                                   1   her white and red blood cell counts. (AR 475-479, 480-492, 493-497, 668.) In rendering his

                                   2   diagnoses in both the RFC and Fibromyalgia Medical Assessment Forms, Dr. Law either

                                   3   implicitly or explicitly ruled out other conditions as the source of Plaintiff’s chronic pain. (See

                                   4   AR 504 (citing the results of Plaintiff’s blood panel regarding Vitamin D levels as support for his

                                   5   findings regarding Plaintiff’s diagnoses); AR 510 (stating that Plaintiff met the ACR’s 2010

                                   6   diagnostic criteria and that Plaintiff’s TSH 4.69(H) test result was a “positive clinical finding” in

                                   7   support of his fibromyalgia diagnosis and that “all other possible causes of [Plaintiff’s] symptoms

                                   8   [had] been ruled out[.]”).) Therefore, Dr. Law’s diagnosis satisfied every element of the 1990

                                   9   ACR Criteria.

                                  10          Plaintiff’s evidence also satisfied the 2010 ACR Criteria. Revels, 874 F.3d at 657. First,

                                  11   for the reasons set out above, Plaintiff established that she suffered widespread pain that lasted at

                                  12   least three months. Second, Dr. Law’s treatment notes further establish that she experienced
Northern District of California
 United States District Court




                                  13   repeated manifestations of at least six fibromyalgia signs or symptoms during his time as

                                  14   Plaintiff’s treating physician. During this time, Dr. Law’s assessments determined that Plaintiff

                                  15   repeatedly manifested fatigue, “multiple area pain[,]” hand and joint pain, “generalized joint

                                  16   pain[,]” muscle pain, anxiety, possible sleep apnea, osteoarthritis, edema, memory loss, irregular

                                  17   sleep, and insomnia. (AR 457, 459, 467-68, 471, 522-526, 648-650, 653, 656-658, 660-661, 664-

                                  18   666, 669.) These constitute signs and symptoms of fibromyalgia. See SSR 12-2P; see also

                                  19   Revels, 874 F.3d at 656-57. Dr. Law also diagnosed Plaintiff with irritable bowel syndrome, a co-

                                  20   occurring condition under SSR 12-2P. (AR 504.) Third, as explained above, there is evidence that

                                  21   other disorders did not account for Plaintiff’s pain.

                                  22          Further, Dr. Masood’s findings support Dr. Law’s determinations and diagnosis. Dr.

                                  23   Masood’s examination of Plaintiff’s hands was “remarkable for tenderness which affect[ed] all the

                                  24   joints of fingers of both hands,” and revealed that Plaintiff experienced pain when moving her

                                  25   extremities. (AR 539.) In light of this examination, Dr. Masood concluded that Plaintiff had

                                  26   “possible fibromyalgia.” (AR 539.) The ALJ did not reference these findings from Dr. Masood’s

                                  27   December 2, 2016 evaluation, nor was Dr. Masood’s conclusion regarding the possible

                                  28   fibromyalgia considered in the ALJ’s step-two determination. (AR 37.)
                                                                                          7
                                          Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 8 of 18




                                   1          For these reasons, the ALJ erred in concluding that Plaintiff’s fibromyalgia was not a

                                   2   medically determinable impairment. Despite Dr. Law’s diagnosis, the result of Dr. Masood’s

                                   3   evaluation, and the “de minimis” nature of the step-two inquiry to dispose of “groundless claims,”

                                   4   see Edlund, 253 F.3d at 1158, the ALJ incorrectly determined Plaintiff’s fibromyalgia was not a

                                   5   medically determinable impairment. The record presents substantial evidence demonstrating that

                                   6   Plaintiff’s diagnosis satisfied the guidance set forth in SSR 12-2P for both the 1990 and 2010

                                   7   ACR diagnostic criteria, and was sufficient for the ALJ to find at step two that Plaintiff’s

                                   8   diagnosed fibromyalgia was not only a medically determinable impairment, but likely a severe

                                   9   impairment. See Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (noting that at step two an

                                  10   impairment “can be found not severe only if the evidence establishes a slight abnormality that has

                                  11   ‘no more than a minimal effect on an individual’s ability to work”) (internal quotations and

                                  12   citation omitted).
Northern District of California
 United States District Court




                                  13          The substantial evidence of record exposes why Defendant’s argument that the ALJ

                                  14   “reasonably concluded” that Plaintiff did not satisfy SSR 12-2P’s criteria fails. Nonetheless,

                                  15   Defendant argues that any step two error was harmless because the ALJ assessed other medically

                                  16   determinable impairments that “encompassed the alleged fibromyalgia symptoms[.]” (Dkt. No. 21

                                  17   at 13.) Incorrect. First, an ALJ is required to consider “all of [a Plaintiff’s] medically

                                  18   determinable impairments,” both severe and non-severe, when assessing the Plaintiff’s RFC. 20

                                  19   C.F.R. § 416.945(a)(2). Furthermore, an ALJ’s error is only harmless where it is “inconsequential

                                  20   to the ultimate nondisability determination.” Stout v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050,

                                  21   1055 (9th Cir. 2006).

                                  22          B. Mental Impairments

                                  23          Plaintiff next argues that the ALJ committed legal error at step two by finding that she did

                                  24   not have a medically determinable mental impairment.

                                  25          The ALJ noted that Plaintiff testified at the March 22, 2017 hearing regarding her anxiety,

                                  26   memory loss, and depression, but determined that the record did not show evidence of a “mental

                                  27   diagnosis or treatment during the relevant adjudicatory period.” (AR 127-129, 38.) One note

                                  28   from Plaintiff’s treatment at Zhongshan Hospital in China dated November 27, 2007, however,
                                                                                          8
                                             Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 9 of 18




                                   1   states in translation that “sometimes [Plaintiff] feels flustered and have [sic] a sense of panic.”

                                   2   (AR 676.)3 Additionally, Plaintiff reported to Dr. Ozer that she had experienced symptoms of

                                   3   anxiety and depression since being laid off from her job in 2007, and that those symptoms

                                   4   worsened after her mother’s death in 2009. (AR 737.) After conducting a series of emotional,

                                   5   psychological, and cognitive tests, Dr. Ozer diagnosed Plaintiff with an unspecified anxiety

                                   6   disorder and an unspecified depressive disorder whose “[s]ymptoms have persisted since at least

                                   7   2007.” (AR 735-749.) Based on the extensiveness of these evaluations, Dr. Ozer’s report

                                   8   constitutes medical evidence under 20 C.F.R. § 404.1521.

                                   9            Contrary to Defendant’s characterization of Dr. Ozer’s report as “speculative,” Dr. Ozer

                                  10   determined—after conducting multiple tests over two days—that the symptoms of Plaintiff’s

                                  11   unspecified depressive and unspecified anxiety disorders had “persisted since at least 2007 and

                                  12   have caused significant distress[.]” (AR 748.) Plaintiff may “establish [] continuing disabling
Northern District of California
 United States District Court




                                  13   severity by means of a retrospective diagnosis.” Flaten v. Sec'y of Health & Human Servs., 44

                                  14   F.3d 1453, 1461 & n.5 (9th Cir. 1995). Therefore, because Dr. Ozer’s evaluation provided a

                                  15   retrospective diagnosis of two mental disorders during the relevant adjudicatory period, substantial

                                  16   evidence did not support the ALJ’s determination that Plaintiff had no mental impairments at the

                                  17   step two inquiry.

                                  18            The record refutes Defendant’s argument that substantial evidence supported the ALJ’s

                                  19   step two findings regarding Plaintiff’s mental disorders. Furthermore, because an ALJ is required

                                  20   to consider “all of [a Plaintiff’s] medically determinable impairments,” both severe and non-

                                  21   severe, when assessing the Plaintiff’s RFC, 20 C.F.R. § 416.945(a)(2), the ALJ’s failure to do so

                                  22   regarding Plaintiff’s mental disorders does not constitute harmless error.

                                  23   II.      Subjective Pain Symptom Testimony

                                  24            The Ninth Circuit has “established a two-step analysis for determining the extent to which

                                  25   a claimant’s symptom testimony must be credited.” Trevizo, 871 F.3d at 678. “First, the ALJ

                                  26   must determine whether the claimant has presented objective medical evidence of an underlying

                                  27

                                  28
                                       3
                                        Plaintiff’s translations of her Chinese medical documents were performed and certified by an
                                       advocate, “fluent in Chinese,” affiliated with Bay Area Legal Aid. (AR 671.)
                                                                                         9
                                         Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 10 of 18




                                   1   impairment which could reasonably be expected to produce the pain or other symptoms alleged.”

                                   2   Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (internal quotation marks and citation

                                   3   omitted). “Second, if the claimant meets the first test, and there is no evidence of malingering, the

                                   4   ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

                                   5   specific, clear and convincing reasons for doing so.” Id. (internal quotation marks and citation

                                   6   omitted). If the ALJ’s assessment “is supported by substantial evidence in the record, [courts]

                                   7   may not engage in second-guessing.” See Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).

                                   8          Here, the ALJ determined that Plaintiff’s “medically determinable impairments could

                                   9   reasonably be expected to cause the alleged symptoms[.]” (AR 41.) Because Plaintiff met the

                                  10   first part of the test, the ALJ was required to provide “specific, clear and convincing reasons” for

                                  11   rejecting Plaintiff’s testimony regarding the severity of her symptoms, or else find evidence of

                                  12   malingering. Lingenfelter, 504 F.3d at 1036. The ALJ found no evidence of malingering, but
Northern District of California
 United States District Court




                                  13   found that the evidence did not support Plaintiff’s allegations of “debilitating impairments”

                                  14   because her statements “concerning the intensity, persistence, and limiting effects of [her]

                                  15   symptoms [were] not entirely consistent with the medical evidence and other evidence in the

                                  16   record[.]” (AR 39, 41.)

                                  17          The ALJ’s boilerplate finding is not a clear and convincing reason supported by substantial

                                  18   evidence for rejecting Plaintiff’s subjective allegations regarding her functional capacity. See

                                  19   Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014) (“An ALJ’s vague

                                  20   allegation that a claimant’s testimony is not consistent with the objective medical evidence,

                                  21   without any specific findings in support of that conclusion is insufficient for our review.”)

                                  22   (internal quotations omitted). “To discredit a claimant’s symptom testimony when the claimant

                                  23   has provided objective medical evidence of the impairments which might reasonably produce the

                                  24   symptoms or pain alleged and there is no evidence of malingering, the ALJ must give ‘specific,

                                  25   clear, and convincing reasons for rejecting’ the testimony by identifying ‘which testimony [the

                                  26   ALJ] found not credible’ and explaining ‘which evidence contradicted that testimony.’” Laborin

                                  27   v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017) (quoting Brown–Hunter v. Colvin, 806 F.3d 487,

                                  28   489, 494 (9th Cir. 2015)). Here, while the ALJ briefly discussed Plaintiff’s March 22, 2017
                                                                                        10
                                         Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 11 of 18




                                   1   hearing testimony regarding failed surgeries in China and determined the record “[did] not show

                                   2   evidence” of failed surgeries, this discussion of whether evidence existed in the record does not

                                   3   address Plaintiff’s testimony regarding her functional capacity. (AR 40.) At bottom, the ALJ

                                   4   provided no reasons for rejecting Plaintiff’s subjective allegations and, instead, discussed the

                                   5   medical evidence at length, but did not tie that evidence to any particular portions of Plaintiff’s

                                   6   testimony that he did not find credible regarding her functional capacity.

                                   7          Further, the objective medical evidence reflects that the ALJ improperly cherry-picked

                                   8   evidence that supported his conclusion while ignoring medical evidence that contradicts his

                                   9   conclusion. See Cotton v. Astrue, 374 Fed.Appx. 769, 773 (9th Cir. 2010) (holding that an ALJ’s

                                  10   “cherry-picking of [claimant’s] histrionic personality out of her host of other disorders is not a

                                  11   convincing basis for the adverse credibility finding”); see also Williams v. Colvin, No. ED CV 14-

                                  12   2146-PLA, 2015 WL 4507174, at *6 (C.D. Cal. July 23, 2015) (“An ALJ may not cherry-pick
Northern District of California
 United States District Court




                                  13   evidence to support the conclusion that a claimant is not disabled, but must consider the evidence

                                  14   as a whole in making a reasoned disability determination.”). In particular, in his discussion of Dr.

                                  15   Masood’s evaluation the ALJ notes that Plaintiff was diagnosed with generalized arthralgia and

                                  16   myalgia, fatigue, insomnia, cognitive dysfunction, possible fibromyalgia, possible osteoporosis,

                                  17   low back pain, depression, and hypothyroidism. (AR 40-41.) This omits Dr. Masood’s diagnosis

                                  18   of Plaintiff’s unspecified depressive and anxiety disorders, their “severe” symptoms, as well as the

                                  19   “severe psychological impairment[s]” they caused Plaintiff. (AR 747-748.) Dr. Masood also

                                  20   strongly recommended that Plaintiff receive psychological treatment and that she may benefit

                                  21   from psychiatric medications. (AR 748.) Dr. Masood concluded that Plaintiff’s performance on

                                  22   the evaluation’s cognitive and psychological tests “indicate[d] that [Plaintiff] is experiencing

                                  23   impairment in most work-related areas.” (AR 748.) The ALJ’s selective reliance on excerpts of

                                  24   Dr. Masood’s records that support his ultimate conclusion while ignoring Dr. Masood’s diagnoses

                                  25   and findings regarding Plaintiff’s impairments was in error.

                                  26          Defendant argues that the ALJ appropriately considered the objective medical evidence in

                                  27   discrediting Plaintiff’s subjective symptom testimony, including “Plaintiff’s largely unremarkable

                                  28   physical examinations” and Dr. Masood’s examination findings, and that this evidence
                                                                                         11
                                         Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 12 of 18




                                   1   “reasonably” failed to support Plaintiff’s allegations of debilitating symptoms. (Dkt. No. 21 at 18-

                                   2   19.) According to Defendant, the ALJ properly identified that Plaintiff’s subjective testimony was

                                   3   not consistent with the record. (Dkt. No. 21 at 20.) This argument, however, does not address the

                                   4   ALJ’s failure to provide clear and convincing reasons for the testimony he found not credible and

                                   5   explaining “which evidence contradicted that testimony,” Laborin, 867 F.3d at 1155, and ignores

                                   6   the ALJ’s “cherry-picking” of Dr. Masood’s evaluation, see Cotton, 374 Fed.Appx at 773.

                                   7          Defendant further argues that the ALJ appropriately discounted Plaintiff’s subjective

                                   8   symptom testimony on the basis that the lack of mental health treatment undermines her claims of

                                   9   debilitating mental health symptoms. (See AR 38 (“The claimant’s record does not show evidence

                                  10   of a mental diagnosis or treatment during the relevant adjudicatory period[.]”).) The ALJ’s

                                  11   assessment, however, was based in part on evidence of Plaintiff’s treatment in China from

                                  12   November 2007 to February 2008, and how during this time Plaintiff did not mention “receiving
Northern District of California
 United States District Court




                                  13   any psychiatric, psychological, or specialized mental health treatment.” (AR 38.) The ALJ failed

                                  14   to consider that Plaintiff was uninsured while she sought medical treatment in China. (AR 73, 95-

                                  15   97.) A claimant’s “failure to receive medical treatment during the period that [s]he had no

                                  16   medical insurance cannot support an adverse credibility finding.” Orn v. Astrue, 495 F.3d 625,

                                  17   635. Therefore, Plaintiff’s inability to seek mental health treatment in China while uninsured

                                  18   cannot serve as a basis for discounting Plaintiff’s subjective pain symptom testimony.

                                  19          Plaintiff later acquired health insurance in 2014, and stated in the March 7, 2017 hearing

                                  20   that she was also insured when she sought treatment in 2011 and 2012 at the Tri-City Health Care

                                  21   Center. (AR 97.) Plaintiff was seen at Washington Hospital’s Emergency Room for a panic

                                  22   attack on October 24, 2016. (AR 585.) Other than this emergency room visit, she denied ever

                                  23   seeing a psychiatrist, psychologist, or receiving any other mental health services. (AR 738.)

                                  24   Plaintiff reported to Dr. Ozer that she wanted to see a therapist but was unable to find one who

                                  25   spoke Mandarin. (AR 738.) While an ALJ “is permitted to consider lack of treatment in his

                                  26   credibility determination[,]” Burch, 400 F.3d at 681, an ALJ must also “consider and address

                                  27   reasons for not pursuing treatment that are pertinent to an individual’s case,” including possible

                                  28   language limitations, SSR 16-3P. The ALJ did not address Plaintiff’s concern for and inability to
                                                                                        12
                                         Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 13 of 18




                                   1   find a Mandarin-speaking mental health professional—in fact, the ALJ did not address any

                                   2   reasons at all for why Plaintiff did not pursue mental health treatment. (AR 38.)

                                   3                                                    ***

                                   4          Accordingly, the ALJ failed to provide specific, clear and convincing reasons supported by

                                   5   substantial evidence for discounting Plaintiff’s subjective testimony regarding her functional

                                   6   capacity. Furthermore, the ALJ erred by failing to consider the reasons for Plaintiff’s lack of

                                   7   mental health treatment when making his credibility determination and therefore erred in finding

                                   8   her testimony not credible.

                                   9   III.   Medical Opinions

                                  10          In assessing an ALJ’s consideration of the medical opinion evidence, courts “distinguish

                                  11   among the opinions of three types of physicians: (1) those who treat the claimant (treating

                                  12   physicians); (2) those who examine but do not treat the claimant (examining physicians); and (3)
Northern District of California
 United States District Court




                                  13   those who neither examine nor treat the claimant (nonexamining physicians).” Lester v. Chater,

                                  14   81 F.3d 821, 830 (9th Cir. 1995). “Generally, the opinions of examining physicians are afforded

                                  15   more weight than those of non-examining physicians, and the opinions of examining non-treating

                                  16   physicians are afforded less weight than those of treating physicians.” Orn, 495 F.3d at 631.

                                  17          An ALJ may reject the “uncontradicted opinion of a treating or examining doctor” only by

                                  18   stating “clear and convincing reasons that are supported by substantial evidence.” Ryan v.

                                  19   Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (internal quotation marks and citation

                                  20   omitted). And “[e]ven if the treating doctor’s opinion is contradicted by another doctor, the

                                  21   Commissioner may not reject this opinion without providing ‘specific and legitimate reasons’

                                  22   supported by substantial evidence in the record for so doing.” Lester, 81 F.3d at 830 (citation

                                  23   omitted). That said, “[w]here the opinion of the claimant’s treating physician is contradicted, and

                                  24   the opinion of a nontreating source is based on independent clinical findings that differ from those

                                  25   of the treating physician, the opinion of the nontreating source may itself be substantial evidence;

                                  26   it is then solely the province of the ALJ to resolve the conflict.” Andrews v. Shalala, 53 F.3d

                                  27   1035, 1041 (9th Cir. 1995); see also Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)

                                  28   (“[T]o the extent that [the nontreating physician’s] opinion rests on objective clinical tests, it must
                                                                                         13
                                         Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 14 of 18




                                   1   be viewed as substantial evidence.”) (alterations in original). Likewise, the opinions of

                                   2   nonexamining physicians may “serve as substantial evidence when the opinions are consistent

                                   3   with independent clinical findings or other evidence in the record.” Thomas, 278 F.3d at 957.

                                   4          “The ALJ need not accept the opinion of any physician, including a treating physician, if

                                   5   that opinion is brief, conclusory, and inadequately supported by clinical findings.” Id. Ultimately,

                                   6   “[t]he ALJ must do more than offer his conclusions” when rejecting a medical opinion; instead,

                                   7   she “must set forth his own interpretations and explain why they, rather than the doctors’, are

                                   8   correct.” Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988). Thus, “an ALJ errs when he

                                   9   rejects a medical opinion or assigns it little weight while doing nothing more than ignoring it,

                                  10   asserting without explanation that another medical opinion is more persuasive, or criticizing it

                                  11   with boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison v.

                                  12   Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014).
Northern District of California
 United States District Court




                                  13          Plaintiff asserts the ALJ erred in evaluating the medical opinions of Dr. Law, Dr. Masood,

                                  14   and Dr. Ozer.

                                  15          A. Dr. Law

                                  16          The ALJ gave little weight to the opinion of Dr. Law, Plaintiff’s treating physician,

                                  17   because he found that Dr. Law’s “examination notes did not identify or document the symptoms

                                  18   he identified in the [fibromyalgia] assessment form,” his opinions in the RFC Form were

                                  19   unsupported by objective findings in the record, and Dr. Law began treating Plaintiff after her date

                                  20   last insured. (AR 38, 41-42.) Plaintiff contends that the ALJ erred in doing so because (1) Dr.

                                  21   Law’s treatment notes contain references to many of the symptoms he listed on the Fibromyalgia

                                  22   Medical Assessment Form and therefore the reasons for discrediting his opinions are not

                                  23   supported by substantial evidence; (2) Dr. Law’s submitted RFC Form opinions were supported

                                  24   by objective findings; and (3) Dr. Law had a longitudinal history of examining Plaintiff, and his

                                  25   opinions were credible even if he did not read Plaintiff’s treatment notes from China. (Dkt. No.

                                  26   18 at 19-20; AR 504-516.)

                                  27          First, the ALJ erred in determining that Dr. Law’s examination notes did not document the

                                  28   symptoms he identified in the Fibromyalgia Medical Assessment Form, and that the RFC Form
                                                                                        14
                                         Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 15 of 18




                                   1   was unsupported by objective findings in the record. As discussed earlier, Dr. Law’s treatment

                                   2   notes are substantial evidence that document the symptoms identified in the Fibromyalgia Medical

                                   3   Assessment Form he completed. (See AR 457, 459, 463, 467-68, 470-71, 522-526, 648-650, 653,

                                   4   656-658, 660-661, 664-666, 669.) The RFC Form also determined that Plaintiff’s diagnosed

                                   5   fibromyalgia was an “objective reason” for her pain, and the Fibromyalgia Medical Assessment

                                   6   Form additionally identified that all possible tender points “were positive for pain upon digital

                                   7   palpitation[.]” (AR 505, 511.)

                                   8          Second, the ALJ erred in determining that Dr. Law’s medical opinion was not credible

                                   9   because he began treating Plaintiff after her date last insured and that, absent evidence he reviewed

                                  10   her treatment notes from the relevant time period, he could not ascertain Plaintiff’s limitations

                                  11   reaching back to December 2012. (AR 41-42.) “Retrospective diagnoses by treating physicians . .

                                  12   . are [] relevant to the determination of a continuously existing disability with an onset prior to
Northern District of California
 United States District Court




                                  13   expiration of insured status.” Flaten, 44 F.3d at 1461 n.5 (9th Cir. 1995); see also Lester, 81 F.3d

                                  14   at 832 (“[M]edical evaluations made after the expiration of a claimant’s insured status are relevant

                                  15   to an evaluation of the preexpiration condition.”) (internal quotations and citation omitted).

                                  16   Giving “little weight” to Dr. Law’s medical opinion for these reasons constitutes legal error. See

                                  17   Iatridis v. Astrue, 501 F. Supp. 2d 1267, 1276 (C.D. Cal. 2007) (holding that ALJ’s “discounting”

                                  18   of treating physician’s opinion that plaintiff’s work-related limitations were effective as of May

                                  19   11, 1995 “because they were set forth on May 18 and September 6, 2001” constituted legal error).

                                  20          Defendant argues that the ALJ properly discounted Dr. Law’s testimony in light of other

                                  21   physicians’ findings. (Dkt. No. 21 at 23.) Not so. Because Dr. Law is Plaintiff’s treating

                                  22   physician, the ALJ was required to provide specific and legitimate reasons supported by

                                  23   substantial evidence for rejecting Dr. Law’s medical opinions on the basis of any non-treating

                                  24   physician’s contradictory opinion. See Lester, 81 F.3d at 830. Substantial evidence does not

                                  25   support the ALJ’s conclusion that Dr. Law’s medical opinions regarding Plaintiff’s diagnoses and

                                  26   work-related limitations are controverted. For instance, Raymond Y. Chan, D.C., offered Plaintiff

                                  27   chiropractic treatment after she was injured in a car accident on September 24, 2014; the ALJ

                                  28   determined her chiropractic examinations were “generally unremarkable.” (AR 40, 552.)
                                                                                         15
                                         Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 16 of 18




                                   1   However, Plaintiff’s records from the Chan Chiropractic Center state that “at discharge, there were

                                   2   multiple tender points as defined by the American College of Rheumatology.” (AR 554.) As

                                   3   discussed earlier, Dr. Masood’s examination of Plaintiff’s hands was “remarkable for tenderness

                                   4   which affect[ed] all the joints of fingers of both hands,” and revealed that Plaintiff experienced

                                   5   pain when moving her extremities. (AR 539.) In light of this examination, Dr. Masood’s

                                   6   conclusion that Plaintiff had “possible fibromyalgia” supports—rather than refutes—Dr. Law’s

                                   7   medical opinions. (AR 539.)

                                   8          While, unlike Dr. Law’s assessment in the RFC Form, Dr. Masood’s RFC assessment

                                   9   determined that Plaintiff could perform work-related tasks with certain limitations, the ALJ did

                                  10   not provide any specific or legitimate reasons for rejecting Dr. Law’s opinion regarding Plaintiff’s

                                  11   work-related limitations in light of Dr. Masood’s evaluations. See Lester, 81 F.3d at 830. Put

                                  12   differently, the ALJ determined that Dr. Law’s RFC assessment was “overly restrictive” because
Northern District of California
 United States District Court




                                  13   “it was unsupported by objective findings in the record,” and then summarized Dr. Masood’s

                                  14   evaluation that found Plaintiff was suited for “light exertional work.” (AR 41-42.) While Dr.

                                  15   Masood’s evaluation and opinion constitutes substantial evidence, see Magallanes, 881 F.2d at

                                  16   751, merely summarizing her findings without providing specific and legitimate reasons for why

                                  17   those findings reject Dr. Law’s RFC evaluation constitutes legal error, see Lester, 81 F.3d at 830.

                                  18          B. Dr. Masood

                                  19          “As is the case with the opinion of a treating physician, the Commissioner must provide

                                  20   ‘clear and convincing’ reasons for rejecting the uncontradicted opinion of an examining

                                  21   physician.” Lester, 81 F.3d at 830 (citation omitted). Even if an examining physician’s opinion is

                                  22   contradicted, an ALJ may only reject it for “specific and legitimate reasons that are supported by

                                  23   substantial evidence in the record.” Id. (citation omitted). Whereas the ALJ determined that

                                  24   Plaintiff was limited to “frequent” handling and hand controls bilaterally, Dr. Masood’s evaluation

                                  25   states that Plaintiff could only use both hands or perform fine finger and hand movements

                                  26   “occasionally.” (AR 42, 539-540.) The ALJ does not provide clear or convincing reasons for

                                  27   rejecting Dr. Masood’s determination that Plaintiff was limited to occasional, rather than frequent,

                                  28   use of her hands. See Lester, 81 F.3d at 830. The ALJ cites generally to Plaintiff’s records from
                                                                                        16
                                         Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 17 of 18




                                   1   Tri-City Health Center in support of her ability to frequently rather than occasionally use her

                                   2   hands. (AR 42, 404-455.) However, even if this or other evidence contradicted Dr. Masood’s

                                   3   evaluation, the ALJ has failed to provide specific or legitimate reasons for rejecting Dr. Masood’s

                                   4   medical opinion regarding Plaintiff’s work-related limitations on the use of her hands. See Lester,

                                   5   81 F.3d at 830. In the case of the Tri-City Health Center records, these primarily concern

                                   6   Plaintiff’s mammogram screenings and treatment for gallbladder stones. (AR 404-455.)

                                   7   Plaintiff’s Tri-City Health Center records mention her hands on a record dated November 13,

                                   8   2012, when she was assessed for thumb and hand pain. (AR 418.) The ALJ cites to these records

                                   9   without providing any reason for why they contradict Dr. Masood’s medical opinion. (AR 42.)

                                  10   Therefore, the ALJ’s failure to provide any reason for rejecting Dr. Masood’s medical opinion or a

                                  11   substantive basis for his own conclusion regarding Plaintiff’s ability to frequently use her hands,

                                  12   see Garrison, 759 F.3d at 1012-13, constitutes legal error.
Northern District of California
 United States District Court




                                  13          C. Dr. Ozer

                                  14          The ALJ gave little weight to Dr. Ozer’s assessment because “a onetime examination

                                  15   performed more than four years after the [Plaintiff]’s date last insured” was inadequate to assess

                                  16   Plaintiff’s mental functioning before December 31, 2012. (AR 38.) As such, Dr. Ozer could not

                                  17   “know” information regarding the severity and limitations caused by Plaintiff’s mental

                                  18   impairments. (AR 38.) Dr. Ozer is an examining physician whose uncontroverted opinion the

                                  19   ALJ may only reject with “clear and convincing reasons that are supported by substantial evidence

                                  20   in the record.” Lester, 81 F.3d at 830 (citation omitted). As with Dr. Law’s evaluations,

                                  21   “medical evaluations made after the expiration of a claimant's insured status are relevant to an

                                  22   evaluation of the pre-expiration condition.” Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir. 1988)

                                  23   (citations omitted). Therefore, absent any other reason for discrediting Dr. Ozer’s medical

                                  24   opinion, the ALJ failed to provide clear and convincing reasons for rejecting Dr. Ozer’s opinion.

                                  25   See Lester, 81 F.3d at 830.

                                  26                                                   ***

                                  27          In sum, the Court finds that the ALJ committed legal error in discounting the medical

                                  28   opinions of Dr. Law, Dr. Masood, and Dr. Ozer.
                                                                                        17
                                         Case 3:19-cv-03919-JSC Document 25 Filed 09/30/20 Page 18 of 18




                                   1   IV.    Remand

                                   2          Plaintiff asks the Court to remand the case for the payment of benefits or, alternatively, for

                                   3   further proceedings. When reversing an ALJ’s decision, “the proper course, except in rare

                                   4   circumstances, is to remand to the agency for additional investigation or explanation.” Benecke,

                                   5   379 F.3d at 595. Remand for an award of benefits is proper, however, “where (1) the record has

                                   6   been fully developed and further administrative proceedings would serve no useful purpose; (2)

                                   7   the ALJ has failed to provide legally sufficient reasons for rejecting evidence, whether claimant

                                   8   testimony or medical opinion; and (3) if the improperly discredited evidence were credited as true,

                                   9   the ALJ would be required to find the claimant disabled on remand.” Revels, 874 F.3d at 668

                                  10   (internal quotation marks and citation omitted).

                                  11          The first prong of the test is not satisfied here. For instance, further proceedings would

                                  12   determine the proper weight to assign Dr. Law’s RFC and Fibromyalgia Medical Assessment
Northern District of California
 United States District Court




                                  13   Forms, Dr. Masood’s evaluation of Plaintiff, and what possible reasons, if any, exist for

                                  14   discrediting Dr. Ozer’s evaluation, or how crediting Dr. Ozer’s evaluation would affect the step

                                  15   two evaluation of Plaintiff’s mental impairments. Accordingly, the record must be more fully

                                  16   developed, and further proceedings would serve a useful purpose.

                                  17                                            CONCLUSION

                                  18          For the reasons set forth above, the Court GRANTS Plaintiff’s motion, DENIES

                                  19   Defendant’s cross-motion, and REMANDS for further proceedings consistent with this Order.

                                  20          This Order disposes of Dkt. Nos. 18 & 21.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 30, 2020

                                  23

                                  24
                                                                                                    JACQUELINE SCOTT CORLEY
                                  25                                                                United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                          18
